          Case 3:20-cv-01439-KSC Document 7 Filed 08/06/20 PageID.20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   FRANK W,                                           Case No.: 20cv1439-KSC
12                          Plaintiff,
                                                        ORDER GRANTING APPLICATION
13   v.                                                 TO PROCEED IN FORMA
                                                        PAUPERIS [DOC. NO. 5.]
14   ANDREW M. SAUL, Commissioner of
     Social Security,
15
                            Defendant.
16
17
18           On July 27, 2020, plaintiff Frank W. commenced an action against Andrew M.
19   Saul, the Acting Commissioner of Social Security, seeking review of a final adverse
20   decision of the Commissioner. [Doc. No. 1.] Plaintiff also filed an Application to Proceed
21   with the Complaint in forma pauperis. [Doc. No. 2.] On August 4, 2020, plaintiff filed
22   an Amended Application to Proceed in forma pauperis. [Doc. No. 5.]
23           A court may authorize the commencement of a suit without prepayment of fees if
24   the plaintiff submits an affidavit, including a statement of all his or her assets, showing
25   that he or she is unable to pay the filing fee. See 28 U.S.C. § 1915(a). The affidavit must
26   “state the facts as to [the] affiant's poverty with some particularity, definiteness and
27   certainty.” United States v. McQuade, 647 F.2d 938, 940 (9th Cir.1981) (internal
28   quotations omitted).

                                                    1
                                                                                        20cv1439-KSC
        Case 3:20-cv-01439-KSC Document 7 Filed 08/06/20 PageID.21 Page 2 of 2



 1         A party need not be completely destitute to proceed in forma pauperis. Adkins v.
 2   E.I. DuPont de Nemours & Co., 335 U.S. 331, 339–340 (1948). An affidavit is adequate
 3   if it shows that the applicant cannot pay the fee “and still be able to provide himself [or
 4   herself] and dependents with the necessities of life.” Id. (internal quotations omitted).
 5         Here, plaintiff’s Application indicates he is unemployed and has no income or
 6   assets. [Doc. No. 5, p. 1-3.] The Application also indicates plaintiff’s most recent
 7   employment was in 2017 at a convalescent hospital, where he earned $1,600.00 per
 8   month. Therefore, the Court finds that plaintiff has sufficiently shown he lacks the
 9   financial resources to pay the filing fee. Accordingly,
10         IT IS HEREBY ORDERED THAT plaintiff’s Application to Proceed with his
11   Complaint in forma pauperis is GRANTED. [Doc. No. 5.]
12   Dated: August 6, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                       20cv1439-KSC
